Hirt, J.,
Today, the last day for enrollment of voters in rural districts, plaintiff presented his petition for a writ of mandamus to require defendant to permit him to change his registration.
When called upon by the registry assessor in May of this year, plaintiff requested registration as a Republican and was so enrolled. On June 15th he notified the assessor that he had changed his mind and that he desired to be *187enrolled as a Democrat, and filed with the registrar a written certificate, signed by him, to that effect. Respondent, on his construction of the law, refused to make the change. While the time for consideration of the question has been limited, yet we are clearly of the opinion that the law, which gives a voter until 63 days preceding the date of the primary to register and to become enrolled, by implication necessarily gives him the right to change his party affiliation at any time during the period he legally would be entitled to register, and therefore plaintiff is entitled to the relief prayed for.
And now, to wit, July 17, 1935, a peremptory mandamus is awarded, to be issued forthwith, directing respondent to enroll Fritz Tiemann, plaintiff, as a member of the Democratic Party on the assessor’s list of the fourth district of Millcreek Township, this county.